DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of Baek (Figures 1-3 of US 5766069) in view of Baek (US 5766069) as evidenced by Baek (US 5738580).
Regarding claim 1, prior art of Baek teaches an air outlet device “for feeding air into a vehicle interior in a directionally controlled manner” (This is intended use), comprising: 
an air duct (See fig 1, air outlet opening is formed by 21 and 23 in combination of vertical walls (not shown) of housing 1 in a typical air conditioner.  Also as evidenced by fig 1 of Baek ‘580, two vertical sidewalls form part of outlet 9);
a first pivotable air guiding element (See fig 3A-3C and annotated fig 1); and
a second pivotable air guiding element (See fig 3A-3C and annotated fig 1), wherein
the first air guiding element and the second air guiding element configure, together with an air outlet opening, an air outlet nozzle (the combination of those structure define an air outlet nozzle), and the first air guiding element and the second air guiding element are configured such that they are pivotable (See fig 3A-3C) for the purpose of directional control of an air outlet flow.



[AltContent: arrow][AltContent: textbox (First pivotable air guiding element)][AltContent: textbox (Second pivotable air guiding element)][AltContent: arrow]
    PNG
    media_image1.png
    118
    689
    media_image1.png
    Greyscale


[AltContent: textbox (Annotated fig 1)]


Baek teaches a first air guiding element (35a, fig 7) and a second air guiding element (35b, fig 7) are pivotable in opposite directions, and pivotable oppositely (See fig 6 and 7) between a rest position (shown in fig 7) and an air guiding position (shown in fig 6), and wherein the first air guiding element and the second air guiding element are prestressed in opposite directions (as shown in fig 6.  Col 3 lines 28-30, “The elasticity means 38, 39 can return to their initial states when the first and second moving means 36, 37 bring into contact with the concave portions 33b, 34b of the cams 33, 34 and then are pushed right.”), 35a and 35b are in opposite directions toward their respective rest positions.
It would have been obvious at the time of filing to modify Prior art of Baek as taught by Baek by using the control mechanism for the blades that allow converging or diverging airflow in order to guide airflow in a more concentrated manner to a particular location (by operating as 
Regarding claim 2, Prior art of Baek in view of Baek teaches the first air guiding element and the second air guiding element are configured adjacently with respect to the air outlet opening (the combination teaches this limitation). 
Regarding claims 3-4, Prior art of Baek in view of Baek teaches the first air guiding element and the second air guiding element are pivotable about two axes (the axes that are connected to two blades 35 shown in fig 4) which are spaced apart and parallel to each other (As seen in fig 4).
	Regarding claim 7, Prior art of Baek in view of Baek teaches the first air guiding element and the second air guiding element are pivoted to a maximum extent in a direction of a wall of the air duct in the rest position (as evidenced by Baek ‘580, there are two vertical sidewall of air conditioner that are adjacent to blades 15 in a typical air conditioner.  Therefore the combination teaches the blades are pivoted in a direction of sidewalls in their respectively rest position).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of Baek (Figures 1-4 of US 5766069) in view of Baek (US 5766069) as evidenced by Baek (US 5738580), and further in view of Oddenino (US 4664022).
Regarding claim 9, Prior art of Baek in view of Baek teaches all the limitations of claim 1.
Prior art of Baek in view of Baek fails to teach the first air guiding element and the second air guiding element are in contact with the wall of the air duct in their respective rest position.

It would have been obvious at the time of filing to modify Prior art of Baek in view of Baek as taught by Oddenino by making the air guiding elements touching the wall of the air duct in order to guide entire airflow toward a central/concentrated location. (Oddenino teaches the rear end of the vanes touch the wall of the air duct.  Therefore when modify Prior art of Baek in view of Baek with Oddenino, the rear end of the vanes 35 of Baek would touch the wall, and therefore entire air flow would be guided toward a central/concentrated location and minimize air lost to the lateral sides once air exits the outlet.)

Allowable Subject Matter
Claims 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejection above, a new prior art was introduced for the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762